--------------------------------------------------------------------------------

Exhibit 10.3
 
RESTRICTED SHARE UNIT AGREEMENT
PURSUANT TO THE
TRONOX LIMITED
MANAGEMENT EQUITY INCENTIVE PLAN
DIRECTOR GRANT


*  *  *  *  *


Participant:


Grant Date:
 
Number of Restricted Share Units granted:
 
*  *  *  *  *

 
THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Tronox Limited (the
“Company”), and the Participant specified above, pursuant to the Tronox Limited
Management Equity Incentive Plan (the “Plan”), which is administered by the
Committee; and


WHEREAS, it has been determined by the Committee under the Plan that it would be
in the best interests of the Company to grant and issue the Restricted Share
Units (being Class A ordinary shares in the capital of the Company) provided
herein to the Participant on and subject to the terms and conditions of the Plan
and this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
 
1.         Incorporation By Reference; Plan Document Receipt Certain Defined
Terms.  This Agreement is an Award Agreement for the purpose of the Plan.  This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the Award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.
 
2.         Grant of Restricted Share Unit Award.  The Company hereby grants to
the Participant and shall issue to the Participant on or as soon as practicable
after the date of execution of this Agreement the number of Restricted Stock
Units specified above.  The Participant agrees and understands that except as
provided by the Plan nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such shares, except as otherwise
specifically provided for in the Plan or this Agreement.
 

--------------------------------------------------------------------------------

South Africa Participants Only:  The Participant must provide satisfactory
evidence that he has complied with all regulatory requirements (including,
without limitation, the approval of the South African Reserve Bank and the South
African Revenue Services) in the Republic of South Africa in which the
Participant is habitually resident and is employed indirectly, within 12 months
of the grant date, before the first vesting.  It is recorded that to the extent
that the Participant does not provide the aforementioned evidence of his
compliance with the regulatory requirements in South Africa, the Company shall
not be obliged to issue the shares to the Participant.


3.         Vesting.


(a)        General.  Except as otherwise provided in this Section 3, the
Restricted Share Units subject to this grant shall vest on the first anniversary
of the Grant Date (the “Vesting Date”) provided that the Participant is then
providing services to the Board on the Vesting Date.


(b)        Termination of Directorship in General.  Except as otherwise set
forth in Sections 3(c), and 3(d) hereof, all unvested RSUs shall immediately be
canceled and forfeited upon a Termination of Directorship.


(c)        Change to an Eligible Employee or Consultant.  A Participant who
ceases to be a director of the Company but upon the termination of his or her
directorship becomes an Eligible Employee or a Consultant, shall not be treated
as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.


(d)        Qualified Change in Control.  One hundred percent (100%) of all
unvested Restricted Share Units shall immediately become vested upon a Qualified
Change in Control; provided the Participant is continuously providing services
to the Company or its Subsidiaries through such date.  For purposes of this
Agreement, a “Qualified Change in Control” shall mean a Change in Control other
than a Change in Control occurring as a result of the consummation of the
transactions contemplated by the Amended and Restated Transaction Agreement by
and among Tronox Incorporated, Tronox Limited, Concordia Acquisition
Corporation, Concordia Merger Corporation, Exxaro Resources Limited, Exxaro
Holdings Sands (Proprietary) Limited and Exxaro International BV, dated as of
April 20, 2012, as amended from time to time (the “Exxaro Transaction”). 
Provided; however, any modification or amendment to the Exxaro Transaction that
results in Exxaro, or any of its affiliated entities, owning or controlling more
than fifty percent (50%) of the stock of the combined company shall be deemed a
Qualified Change of Control.
 
2

--------------------------------------------------------------------------------

(e)        Forfeiture.  The Participant acknowledges and confirms that in the
event that Restricted Share Units are forfeited, the Company shall be entitled
to do any of the things set out in Section 7.4.3 of the Plan in relation to such
Shares.
 
4.         Period of Restriction; Delivery of Unrestricted Share Units.  If and
when Restricted Share Units awarded by this Agreement become vested, subject to
the Company's right to require payment of any taxes the Restricted Share Units
shall cease to be liable to be forfeited by the Participant and the restrictions
in Section 7.4 of the Plan and Section 6 of this Agreement shall cease to apply;
and if the Participant’s certificates bear a legend as referred to in Section
7.5.2, the Participant shall be entitled to receive new certificates free of
such legend (except any legends (a) to the extent required by the Committee or
(b) required for compliance with any applicable securities laws) unless no such
certificate is required to be delivered under applicable law.


5.         Dividends and Other Distributions; Voting Rights.
 
(a)        Section 7.5.5(b) of the Plan shall apply with respect to the
Restricted Share Units.


(b)        Participants have no voting rights during period of restrictions for
Restricted Share Units.


(c)        Section 7.5.6 of the Plan shall apply with respect to the Restricted
Share Units (unless the Committee determines otherwise in any particular case
pursuant to Section 4.3 of the Plan).


6.         Non‑transferability.
 
(a)        Restriction on Transfers.  The Participant shall not sell, Transfer,
pledge, assign or otherwise alienate or hypothecate any of the Restricted Share
Units during the Period of Restriction.  The Restricted Share Units shall be
delivered to and held by the Participant for the applicable Period of
Restriction and the Participant shall be and remain the beneficial owner of each
such Restricted Share Unit.


(b)        Restriction on Transfer of Shares – Australian Participants Only. 
The Participant shall not offer (or permit or cause to be offered) any Shares
that are delivered to him pursuant to this Agreement for sale within 12 months
of their issue, unless the offer does not need a “disclosure document” under the
Corporations Act 2001 (Commonwealth of Australia) or the offer is not received
in Australia.


7.         Entire Agreement; Amendment.  This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter.  The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan.  This Agreement may also be modified or amended by writing
signed by both the Company and the Participant.  The Company shall give written
notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
 
3

--------------------------------------------------------------------------------

8.         Acknowledgment of Participant.  This award of Restricted Share Units
does not entitle Participant to any benefit other than that granted under this
Agreement.  Any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.  Participant
understands and accepts that the benefits granted under this Agreement are
entirely at the discretion of the Company and that the Company retains the right
to amend or terminate this Agreement and the Plan at any time, at its sole
discretion and without notice.


9.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, United States of America,
without reference to the principles of conflict of laws thereof.
 
10.       Withholding of Tax.  As a condition to the distribution of Shares to
the Participant, the Participant shall be required to pay in cash, or to make
other arrangements satisfactory to the Company (including, without limitation,
authorizing withholding from payroll and any other amounts payable to the
Participant), the minimum statutory amount that is sufficient to satisfy any
federal, provincial, state, local and foreign taxes of any kind (including, but
not limited to, the Participant’s FICA and SDI obligations) which the Company,
in its sole discretion, deems necessary to comply with the Code and/or any other
applicable law, rule or regulation with respect to the Restricted Share Units. 
Unless the tax withholding obligations of the Company are satisfied, the Company
shall have no obligation to issue a certificate or book-entry transfer for such
Shares (except as required by applicable law).  The Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit the Participant to satisfy his or her tax obligations, in whole or in
part by one or more of the following (without limitation): (a) paying cash, (b)
electing to have the Company withhold otherwise deliverable Shares having a Fair
Market Value equal to the minimum statutory amount required to be withheld, or
(c) selling a sufficient number of such Shares otherwise deliverable to
Participant through such means as the Company may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld.


11.       Section 83(b) – United States Participants Only.  If the Participant
properly elects (as required by Section 83(b) of the Code) within thirty (30)
days after the issuance of the Restricted Share Units to include in gross income
for federal income tax purposes in the year of issuance the Fair Market Value of
such Restricted Share Units, the Participant shall pay to the Company or make
arrangements satisfactory to the Company to pay to the Company upon such
election, any federal, state or local taxes required to be withheld with respect
to the Restricted Share Units.  If the Participant shall fail to make such
payment, the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Restricted Share Units, as well as the rights set forth in
Section 10 hereof.  The Participant acknowledges that it is the Participant’s
sole responsibility, and not the Company’s, to file timely and properly the
election under Section 83(b) of the Code and any corresponding provisions of
state tax laws if the Participant elects to make such election, and the
Participant agrees to timely provide the Company with a copy of any such
election.
 
4

--------------------------------------------------------------------------------

12.       Acceptance.  The Participant shall forfeit the Restricted Share Units
if the Participant does not execute this Agreement within a period of sixty (60)
days from the date that the Participant receives this Agreement (or such other
period as the Committee shall provide).


13.       Securities Representations.  The Restricted Share Units are being
issued to the Participant and this Agreement is being made by the Company in
reliance upon the following express representations and warranties of the
Participant.  The Participant acknowledges, represents and warrants that:


(a)        The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 13.


(b)        If the Participant is deemed an affiliate within the meaning of Rule
144 of the Securities Act, the Restricted Share Units must be held indefinitely
unless an exemption from any applicable resale restrictions is available or the
Company files an additional registration statement (or a “re-offer prospectus”)
with regard to the Restricted Share Units and the Company is under no obligation
to register the Restricted Share Units (or to file a “re-offer prospectus”).


(c)        If the Participant is deemed an affiliate within the meaning of Rule
144 of the Securities Act, the Participant understands that (i) the exemption
from registration under Rule 144 will not be available unless (A) a public
trading market then exists for the Shares of the Company, (B) adequate
information concerning the Company is then available to the public, and (C)
other terms and conditions of Rule 144 or any exemption therefrom are complied
with, and (ii) any sale of the vested Restricted Share Units hereunder may be
made only in limited amounts in accordance with the terms and conditions of Rule
144 or any exemption therefrom.
 
14.       No Right to Service.  Any questions as to whether and when there has
been a termination of such service and the cause of such termination shall be
determined in the sole discretion of the Committee.  Nothing in this Agreement
shall interfere with or limit in any way the right of the Company to terminate
the Participant’s employment or service at any time, for any reason and with or
without cause.


15.       Notices.  Any notice which may be required or permitted under this
Agreement shall be in writing, and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
 
(a)        If such notice is to the Company, to the attention of the General
Counsel of the Company or Secretary of the Company at such other address as the
Company, by notice to the Participant, shall designate in writing from time to
time.


(b)        If such notice is to the Participant, at his/her address as shown on
the Company’s records, or at such other address as the Participant, by notice to
the Company, shall designate in writing from time to time.
 
5

--------------------------------------------------------------------------------

16.       Compliance with Laws.  The issuance of the Restricted Share Units or
unrestricted Share Units pursuant to this Agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act, the Exchange Act, the Corporations Act,
and in each case any respective rules and regulations promulgated thereunder)
and any other law or regulation applicable thereto.  The Company shall not be
obligated to issue the Restricted Share Units or any of the Shares pursuant to
this Agreement if any such issuance would violate any such requirements.


17.      Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except as provided by
Section 6 hereof) any part of this Agreement without the prior express written
consent of the Company.


18.      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.


19.      Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.


20.      Further Assurances.  Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.


21.      Severability.  The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


[Remainder of Page Intentionally Left Blank]
 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
TRONOX LIMITED
         
 
   
By:
             
Name: 
         
Title:    
         
PARTICIPANT
                     
Name:
   

 
 

--------------------------------------------------------------------------------